Name: 83/357/EEC: Commission Decision of 7 July 1983 on the date of unloading in Community territory of fresh meat of bovine, ovine and domestic soliped animals from establishments in the Argentine Republic authorized to appear until 30 June 1983 on the list of establishments in the Argentine Republic approved for the purpose of importing fresh meat into the Community
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1983-07-22

 Avis juridique important|31983D035783/357/EEC: Commission Decision of 7 July 1983 on the date of unloading in Community territory of fresh meat of bovine, ovine and domestic soliped animals from establishments in the Argentine Republic authorized to appear until 30 June 1983 on the list of establishments in the Argentine Republic approved for the purpose of importing fresh meat into the Community Official Journal L 199 , 22/07/1983 P. 0032 - 0032*****COMMISSION DECISION of 7 July 1983 on the date of unloading in Community territory of fresh meat of bovine, ovine and domestic soliped animals from establishments in the Argentine Republic authorized to appear until 30 June 1983 on the list of establishments in the Argentine Republic approved for the purpose of importing fresh meat into the Community (83/357/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 72/462/EEC of 12 December 1972 on health and veterinary inspection problems upon importation of bovine animals and swine and fresh meat from third countries (1), as last amended by Directive 83/91/EEC (2), and in particular Articles 4 (1), 16 and 18 (1) (a) and (b) thereof, Whereas a routine inspection, made pursuant to Article 5 of Directive 72/462/EEC, led to an amendment to the list of establishments approved for the purpose of importing fresh meat into the Community drawn up by Council Decision 82/737/EEC (3); Whereas Commission Decision 83/12/EEC (4), adopted on the basis of this last inspection, limited, for reasons of hygiene, the approval of certain establishments to 30 June 1983; Whereas 30 June 1983 is the final date for the production of fresh meat intended for export to the Community; Whereas it is necessary, for these same reasons of hygiene and public health, to check if this stipulation has been fully observed; Whereas the best possible means of control is to fix an unloading date in Community territory for the fresh meat from these establishments and to require a special reference in the public health certificate; Whereas it is possible to provide for a reasonable interval between the time of dispatch and the time of unloading of the fresh meat in Community territory; whereas this interval can be fixed for the Argentine at six weeks; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 1. Fresh meat from those establishments authorized to appear until 30 June 1983 on the list of establishments in the Argentine Republic approved for the purpose of importing fresh meat into the Community drawn up by Decision 83/12/EEC may be unloaded in Community territory until 15 August 1983. 2. The health certificate accompanying the fresh meat sent from these establishments as from 1 July 1983 must bear the reference 'fresh meat obtained before 1 July 1983'. Article 2 This Decision is addressed to the Member States. Done at Brussels, 7 July 1983. For the Commission Poul DALSAGER Member of the Commission (1) OJ No L 302, 31. 12. 1972, p. 28. (2) OJ No L 59, 5. 3. 1983, p. 34. (3) OJ No L 311, 8. 11. 1982, p. 21. (4) OJ No L 17, 21. 1. 1983, p. 43.